DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 02 September 2022. As directed by the amendment claims 1-8 have been amended. Thus, claims 1-20 are presently pending in this application and claims 9-20 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2003/0216610 A1) (Kaneko) in view of Chen (US 2009/0163765 A1; cited by applicant on IDS dated 01/11/2021) in view of Maxwell et al. (“Normal fertility in ewes after cervical insemination with frozen-thawed spermatozoa supplemented with seminal plasma.” Reprod Fertil Dev. 1999;11(2):123-6) (Maxwell).
Referring to claims 1, 7 and 8: Kaneko teaches an apparatus for artificially inseminating a female of a mammal (see figure 2) comprising: a probe (see figures 1-2, #1) designed to trans-cervically deliver inseminate into the uterus of the mammal (see figure 2; paragraphs [0019]-[0020]); the probe being curved to approximate the angle between the vagina and the cervix of the mammal (see paragraph [0027]; wherein the probe, #1, is capable of being curved to a position of the uterine cervix or uterine cavity); the probe having a distal end (see figure 1, #2/4) the distal end having an opening (see figure 1, #21) through which the inseminate is discharged into the mammal (see paragraph [0030]); the distal end being tapered (see figure 1; paragraph [0021]). Kaneko is silent to a covering received on the distal end and designed to cover at least the distal end of the probe; the covering being constructed of a porous material embedded with biochemical signature that is, or mimics, a biochemical signature of a male of the mammal.
Chen teaches an apparatus for artificially inseminating a female of a mammal (see abstract), comprising: a probe (see figure 3, #10) designed to trans-cervically deliver inseminate into the uterus of the female of the mammal (see paragraphs [0014]-[0018]); the probe having a distal end the distal end having an opening through which the inseminate is discharged into the female of the mammal (see figure 3; paragraph [0014]); a covering (see figure 3, #20) received on the distal end and designed to cover at least the distal end of the probe (see figure 3; paragraph [0014]); and the covering being constructed of a porous material embedded with a reagent, lubricant, liquid medicine or ointment to provide treatment effect or promote uterine contraction to enhance the efficiency of artificial insemination and chance of conception (see paragraphs [0014]-[0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the probe of Kaneko with a porous cover embedded with a reagent like taught by Chen in order to enhance the efficiency of artificial insemination and chance of conception (see Chen paragraphs [0014]-[0018]). Kaneko, as modified by Chen, is silent to the porous material being embedded with a biochemical signature that is, or mimics, a biochemical signature of mucus collected from a penis of a male of the mammal. 
Maxwell teaches the freezing and thawing process used for cryopreserved semen for artificial insemination brings about capacitation-like changes to spermatozoa because seminal plasma is removed during preparation of spermatozoa for freezing (see page 123, “Introduction”), wherein the presence of seminal plasma, obtained from three rams (see page 124 “Preparation of whole seminal plasma”), improved motility, penetration of cervical mucus and improved pregnancy rates after cervical insemination with frozen-thawed spermatozoa (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the embedded material of Kaneko, as modified by Chen, with a biochemical signature in the form of seminal plasma like taught by Maxwell in order to improve pregnancy rates (see Maxwell abstract).
	Referring to claim 4: Kaneko further teaches constructing the distal end of the probe to create a void area (see figure 1, #4).
Referring to claim 5: Kaneko, as modified by Chen and Maxwell, is silent to constructing the covering of foam or a porous plastic, however, Chen further teaches a cover (see figures 1-2, #20) made of flexible material including foam or synthetic rubber (see paragraph [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the cover of Kaneko, as modified by Chen and Maxwell, out of foam like taught by Chen in order to yield predictable results in embedding the biochemical signature into the cover for release when the apparatus is inserted into the mammal.
Referring to claim 6: Kaneko, as modified by Chen and Maxwell, further teaches the covering is being fully capable of being disposable.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Chen in view of Maxwell, as applied to claim 1 above, in view of Noble et al. (US 2010/0210898 A1) (Noble).
	Referring to claims 2 and 3: Kaneko further teaches a caudal end (see figure 1; wherein the caudal end is generally designated by element #31) formed as part of the probe, the caudal end being flared to be capable of receiving an air stoppage device. Kaneko, as modified by Chen and Maxwell, is silent to the device comprising an air stoppage device. Nobel teaches an apparatus for artificially inseminating mammals (see figure 1) comprising a probe (see figure 1, #1) including a caudal end (see figure 1, #4) configured to receive an air stoppage device (see figure 1, #15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the probe of Kaneko, as modified by Chen and Maxwell, with a caudal end air stoppage device like taught by Noble in order to reduce contamination of the internal channel of the probe prior to coupling with the insemination syringe.

Response to Arguments
Applicant’s arguments concerning the amendments, see pages 6-7, filed 02 September 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103, specifically regarding the argument that Kaneko does not teach a cover embedded with a biochemical signature have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art as outlined above in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791